DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elects Species A (i.e. embodiment related to Figs.1-3) encompassing claims 1-9 in the reply filed on 05/08/2022. However, Applicant fails to mention that the election is with or without traverse. Because Applicant does not distinctly and specifically point out the supposed errors in the restriction requirement, examiner considers the election as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa et al. (US 2013/0026541 A1 hereinafter referred to as “Kurokawa”).
With respect to claim 1, Kurokawa discloses, in Figs.1-5, 32-38, a semiconductor device, comprising: a substrate (3s) having a high electron mobility transistor (HEMT) region (TR) and a capacitor region (TN); a first mesa isolation (35) on the HEMT region (TR); a HEMT/(HBT) on the first mesa isolation (25cs(3e)); a second mesa isolation (20(3f)) on the capacitor region (TN); and a capacitor (C7) on the second mesa isolation (see Par.[0124], [0138], [0149]-[0151] and [0186]-[01888] wherein base mesa of semiconductor 25cs(3e) in transistor region TR and mesa element isolation 20(3e) in non-transistor region TN including MIM capacitor C7 are disclosed; see Par.[0202] wherein the MIM capacitor couples to HEMT or HBT is disclosed).
With respect to claim 2, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, further comprising a buffer layer (3e) between the substrate (3s), the first mesa isolation, and the second mesa isolation (see Par.[0156] wherein buffer layer 3eb between substrate 3s and isolation mesas is disclosed).
With respect to claim 3, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, wherein bottom surfaces of the first mesa isolation and the second mesa isolation are coplanar/(in same plane) (see Figs.32-38 wherein the mesa isolation layers in capacitor and HEMT regions belong in the same plane).
With respect to claim 5, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, wherein the HEMT comprises: a barrier layer (25ci) on the first mesa isolation (25cs(3e)) (see Par.[0179] wherein semiconductor collector layer 25ci is disclosed); a p-type semiconductor layer (25b) on the barrier layer (25ci) (see Par.[0180] wherein p-type semiconductor base layer 25b is disclosed); a gate electrode (24) on the p-type semiconductor layer (25b) (see Par.[0183]); a source electrode (22(7)) and a drain electrode (22(7)) adjacent to two sides of the gate electrode (24) (see Par.[0188] wherein collector electrodes 22 are disclosed); a source electrode extension (21c(8)) on the source electrode (22(7)); and a drain electrode extension (21c(8)) on the drain electrode (22(7)) (see Par.[0190] wherein collection wiring is disclosed).
With respect to claim 6, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, further comprising a hard mask (4) on the first mesa isolation (25cs(3e)) and the second mesa isolation (20(3f)) and around the source electrode (22(7)) and the drain electrode (22(7)) (see Par.[0189] wherein insulating film 4 is disclosed).
With respect to claim 7, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, wherein the capacitor comprises: a bottom electrode (12a(8)) on the hard mask (4) (see Par.[0190] wherein capacitor electrode 12a); a capacitor dielectric layer (6) on the bottom electrode (12a(8)) and extending to the hard mask (4) on the HEMT region (TR) (see Par.[0193] wherein passivation insulating film 6 is disclosed); and a top electrode (12b(9)) on the capacitor dielectric layer (6) (see Par.[0192] wherein second capacitor electrode 12b (upper electrode) of the MIM capacitor C7 is disclosed).
With respect to claim 8, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, wherein bottom surfaces of the bottom electrode (12a) and the source electrode extension (21c) are coplanar/(within same cross-sectional plane of Fig.37).
With respect to claim 9, Kurokawa discloses, in Figs.1-5, 32-38, the semiconductor device, wherein bottom surfaces of the top electrode (12b) and the gate electrode (24) are coplanar/(within same cross-sectional plane of Fig.37).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2017/0170233 A1 hereinafter referred to as “Tsai”).
With respect to claim 1, Tsai discloses, in Figs.9A-9H, a semiconductor device, comprising: a substrate (12) having a high electron mobility transistor (HEMT) region (30) and a capacitor region (50) (see Par.[0139], [0214]-[0217] wherein HBT or HEMT 30 and capacitor 64 at acoustic wave region 50 are disclosed); a first mesa isolation (7(3)) on the HEMT region (30); a HEMT (30) on the first mesa isolation (7(3)) (see Par.[0214] wherein transistor middle epitaxial structure mesa 7(3) is disclosed); a second mesa isolation (7(1)) on the capacitor region (50); and a capacitor (64) on the second mesa isolation (7(1)) (see Par.[0216] wherein acoustic wave device middle epitaxial structure mesa 7(1) is disclosed).
With respect to claim 2, Tsai discloses, in Figs.9A-9H, the semiconductor device, further comprising a buffer layer (22/25) between the substrate (12), the first mesa isolation (7(3)), and the second mesa isolation (7(1)) (see Par.[0202] wherein semiconductor layer 25/22 is disclosed).
With respect to claim 3, Tsai discloses, in Figs.9A-9H, the semiconductor device, wherein bottom surfaces of the first mesa isolation (7(3)) and the second mesa isolation (7(1)) are coplanar (see Figs.9B-9H wherein bottom surface of the isolations are aligned and within same cross-sectional plane).
Claims 1-3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 2017/0025406 A1).
With respect to claim 1, Liao discloses, in Fig.1, a semiconductor device, comprising: a substrate (110) having a high electron mobility transistor (HEMT) region (120T) and a capacitor region (120C); a first mesa isolation/(elevated region of 120T between STIs 190) on the HEMT region (120T); a HEMT (T) on the first mesa isolation (120T); a second mesa isolation/(elevated region of 120C between STIs 190) on the capacitor region (120C); and a capacitor (C) on the second mesa isolation (see Par.[0005] and [0020] wherein semiconductor device includes a substrate 110, an active layer 120, a transistor T (e.g. HEMT) and a capacitor C are disclosed).
With respect to claim 2, Liao discloses, in Fig.1, the semiconductor device, further comprising a buffer layer (105) between the substrate (110), the first mesa isolation, and the second mesa isolation (see Par.[0024] wherein buffer layer 105 is disclosed).
With respect to claim 3, Liao discloses, in Fig.1, the semiconductor device, wherein bottom surfaces of the first mesa isolation and the second mesa isolation are coplanar (see Fig.1 wherein the elevated region between STIs 190 are within same cross-sectional plane with the bottom surfaces thereof aligned).
With respect to claim 4, Liao discloses, in Fig.1, the semiconductor device, wherein the first mesa isolation and the second mesa comprise gallium nitride (GaN) (122) (see Par.[0022] wherein channel layer 122 can be a gallium nitride (GaN) layer).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, each of the cited prior art on PTO-892 teach all the claimed limitation of claim 1.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818